NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        AUG 11 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

EDWARD A. COLLEY; FREDERICK D.                   No.    18-56195
MALCOMB, Jr.,
                                                 D.C. No. 2:17-cv-03125-RGK-JPR
                Plaintiffs-Appellants,

 v.                                              MEMORANDUM**

BARBARA M. BARRETT, Air Force
Secretary; et al.,*

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                            Submitted August 5, 2020***

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Edward A. Colley and Frederick D. Malcomb, Jr., appeal pro se from the

district court’s order following a bench trial in their action challenging the Air


      *
            Barbara M. Barrett has been substituted for her predecessor, Heather
Wilson, as Secretary of the Air Force under Fed. R. App. P. 43(c)(2).
      **
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Force’s decertification of appellants as JROTC instructors. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a district court’s conclusions of law

following a bench trial, and for clear error factual findings. Brazil Quality Stones,

Inc. v. Chertoff, 531 F.3d 1063, 1067 (9th Cir. 2008). We affirm.

      The district court properly concluded that the Air Force’s final order to

decertify appellants as instructors for missing a mandatory reporting deadline in

two consecutive years was supported by substantial evidence and was not arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law. See 5

U.S.C. § 706(2)(A) (under the Administrative Procedure Act, the underlying

agency decision may not be set aside unless it is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law”); Barnes v. U.S. Dep’t of

Transp., 655 F.3d 1124, 1132 (9th Cir. 2011) (“Review under the arbitrary and

capricious standard is narrow, and we do not substitute our judgment for that of the

agency. An agency decision will be upheld as long as there is a rational

connection between the facts found and the conclusions made.” (citations

omitted)).

      We reject as meritless appellants’ contention that the Air Force lacked the

authority to decertify them as instructors. See 10 U.S.C. §§ 2031, 2033

(authorizing the Air Force to establish programs at secondary schools and to select

and certify qualified instructors).


                                          2                                    18-56195
      The district court properly concluded that appellants did not establish a

violation of the Privacy Act, 5 U.S.C. § 552a, because they failed to show that the

record was intentionally or willfully inaccurate, or that the alleged inaccuracy

caused the final decertification decision. See Rouse v. U.S. Dep’t of State, 567
F.3d 408, 413-14 (9th Cir. 2009) (discussing requirements for Privacy Act claims).

      The district court properly dismissed appellants’ due process claim because

appellants failed to allege facts sufficient to show that the decertification process

did not comport with due process. See Cervantes v. Countrywide Home Loans,

656 F.3d 1034, 1040 (9th Cir. 2011) (setting forth standard of review for dismissal

under Fed. R. Civ. P. 12(b)(6)); Buckingham v. Sec’y of U.S. Dep’t of Agric., 603
F.3d 1073, 1082-83 (9th Cir. 2010) (due process does not require a formal hearing;

rather “the due process evaluation is flexible and calls for such procedural

protections as the particular situation demands” (citations and internal quotation

marks omitted)).

      The district court did not abuse its discretion in limiting discovery. See Sw.

Ctr. for Biological Diversity v. U.S. Forest Serv., 100 F.3d 1443, 1447, 1450 (9th

Cir. 1996) (setting forth standard of review and general rule that judicial review of

agency action is limited to review of the administrative record).

      We do not consider issues not raised before the agency. See Inter-Tribal

Council of Nev. v. U.S. Dep’t of Labor, 701 F.2d 770, 771 (9th Cir. 1983) (“All


                                           3                                    18-56195
issues which a party contests on appeal must be raised at the appropriate time

under the agency practice.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      AFFIRMED.




                                         4                                   18-56195